
	

113 S2358 IS: Military Opportunities for Mothers Act
U.S. Senate
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2358
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2014
			Mr. Udall of Colorado (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to authorize additional leave for members of the Armed
			 Forces in connection with the birth of a child.
	
	
		
			1.
			Short title
			This Act may be cited as the Military Opportunities for Mothers Act or the MOM Act.
		
			2.
			Availability of additional leave for members of the Armed Forces in connection with the birth of a
			 child
			Section 701(j) of title 10, United States Code, is amended—
			
				(1)
				by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
			
				(2)
				by inserting after (j) the following new paragraph (1):
				
					
						(1)
						Under regulations prescribed by the Secretary concerned, a member of the armed forces who gives
			 birth to a child shall receive 42 days of convalescent leave to be used in
			 connection with the birth of the child. At the discretion of the member,
			 the member shall be allowed up to 42 additional days in a leave of absence
			 status in connection with the birth of the child upon the expiration of
			 the convalescent leave, except that—
						
							(A)
							a member who uses this additional leave is not entitled to basic pay for any day on which such
			 additional leave is used, but shall be considered to be on active duty for
			 all other purposes; and
						
							(B)
							the commanding officer of the member may recall the member to duty from such leave of absence
			 status when necessary to maintain unit readiness.
						; and
			
				(3)
				in paragraph (3), as redesignated by paragraph (1) of this section, by striking paragraph (1) and inserting paragraphs (1) and (2).
			
